Name: Commission Regulation (EEC) No 2105/89 of 13 July 1989 amending Regulation (EEC) No 3779/88 on the reimbursement of the co-responsibility levy in the cereals sector provided for in Regulations (EEC) No 2040/86 and (EEC) No 1432/88 in respect of first-stage processing undertaken on a producer's account
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 89 Official Journal of the European Communities No L 201 / 19 COMMISSION REGULATION (EEC) No 2105/89 of 13 July 1989 amending Regulation (EEC) No 3779/88 on the reimbursement of the co-responsibility levy in the cereals sector provided for in Regulations (EEC) No 2040/86 and (EEC) No 1432/88 in respect of first-stage processing undertaken on a producer's account difficulties, this time limit should be extended by one month ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 834/89 (2), and in particular Articles 4 (5) and 4b thereof, Whereas Commission Regulation (EEC) No 3779/88 (3), as amended by Regulation (EEC) No 979/89 (4), provides for the reimbursement to producers of co-responsibility levies on certain processing operations following the judgment of the Court of Justice in Case 300/86 before 30 June 1989 ; Whereas certain difficulties of an administrative nature, notably following the extension of the time limit for the lodging of such applications, make it difficult to meet that time limit ; whereas, in order to overcome those HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3779/88, 'before 30 June 1989' is hereby replaced by 'before 31 July 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 27. 6. 1989, p. 1 . (') OJ No L 332, 3 . 12. 1988, p. 17. (4) OJ No L 103, 15. 4. 1989, p. 28.